Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2020 has been entered.

Response to Amendment

Claims 1-15 are withdrawn.
Claim 16 is currently amended.
Claims 17-20 are previously presented.
Claim 21 is new.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (JP 2010/142891).

	Regarding claim 16, Nakayama disclose a method of operating a work table (see substrate table of title, substrate table 4), comprising:
	Disposing the work tale for laser processing (see laser processing of title) on a base (see baseplate);
 	Fixing a substrate (see mobility stage 2, baseplate 110) by covering one or more absorption holes of the work table with the substrate (“By the vacuum pressure which occurs due to vacuum source 60, baseplate 110 it is adsorbed is locked vis-a-vis baseplate table 4”), the one or more absorption holes supplying a first vacuum pressure (“The adsorption hole which is formed to the 1st territory and the adsorption hole respective intake pressure which is formed to the 2nd territory to independence may be the adjustment possible. In this case, processed 
	cutting the fixed substrate along cutting lines (any portion cut can be considered a cutting line -  “Another feature of this invention regards the laser processing device which cuts off the baseplate of the process object alongside the cutting projected line.”) using a laser beam; and
	collecting particles generating during the cutting of the substrate using one or more suction holes of the work table that are disposed along the cutting lines of the substrate (once the vacuum pressure and laser cutting method steps are claimed one of ordinary skill in the art would recognize that the particles are collected into the suction holes – In Re Best), under the substrate, the one or more suction holes supplying a second vacuum pressure (The adsorption hole which is formed to the 1st territory and the adsorption hole respective intake pressure which is formed to the 2nd territory to independence may be the adjustment possible. In this case, processed object ones because it is possible, to give the pressure which is optimum every position from it is possible to raise process precision).
	Nakayama does not disclose:	wherein the first vacuum pressure is greater than the second vacuum pressure.
	To optimize the two pressures such that the vacuum pressure associated with the absorption holes is greater than the vacuum pressure associated with the suction holes would have been a result of routine experimentation by one of ordinary skill in the art before the effective filing date.
	Doing so had the benefit that it prevented motion of the substrate during laser cutting and allowed for the collection of particles during laser cutting.  This was desirable in Nakayama.
	Therefore, it would have been obvious to one of ordinary skill in the art to vary the pressures of the absorption and the suction holes such that the pressure associated with the absorption holes is greater in the method of Nakayama to arrive at the claimed invention before .

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (JP 2010/142891) and further in view of Kan (US 2011/0046764) and Lee (US 2017/0120375).
	Regarding claim 17, Nakayama does not disclose removing the substrate from the work table; coupling a suction path coupled to the suction holes to a blower; and cleaning the work table by using the blower to provide a positive pressure to the suction holes that is an opposite pressure to suction that is provided to the suction holes during the cutting.
	In the same field of endeavor of substrate processing, Kan discloses removing the substrate from the work table (see [0155]).
	To remove the substrate from the work table had the benefit that it allowed for the cleaning of the work table between runs of the apparatus.  This improved yields and reduced defect formation.  This was desirable in Nakayama.
	
The combination Nakayama/Kan does not disclose:
Coupling a suction path coupled to the suction holes to a blower;
And cleaning the work table by using the blower to provide a positive pressure to the suction holes that that is an opposite pressure to suction that is provided to the suction holes during the cutting.
In the same field of endeavor of substrate/electronic device processing (see title), Lee discloses connection and application of positive pressure (see [0027], [0048] and claim 20 – a 
To apply a positive pressure to clean the particles from the apertures would have been the selection of a known design for its intended use.  Doing so had the benefit that it allowed for the number of holes on the stage to be reduced and the generation of marks on the substrate due to the holes can be reduced. [0049].  This was desirable in Nakayama.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the application of the positive pressure as in Lee to the work table of Nakayama and to remove the substrate as in Lee to arrive at the claimed invention before the effective filing date because doing so allowed for the cleaning of the apparatus between runs, and reduced the generation of marks on the substrate.

Claim 18, 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (JP 2010/142891) and further in view of Kay (US 2014/0035178).

Regarding claim 18, Nakayama does not disclose: wherein a surface treatment is performed on the suction holes and the suction path coupled to the suction holes.
	In the same field of endeavor of thin-layer composite manufacturing (see title, [0054], [0068] regarding the creation of substrates on platforms with suction and positive pressures), Kay discloses a PTFE (polyteterafluoroethylene) release agent (see [0006]).  PTFE was an art-recognized anti-stick layer/material. 
	To add a polytetrafluoroethylene coating would have made the suction holes resistant to the particle sticking to the interior of the holes during operation of the apparatus and would have been the selection of a known design for their intended use.  This was desirable in Nakayama.
	Therefore, it would have been obvious to one of ordinary skill in the art to coat the suction holes of Nakayama with the PTFE non-stick layer of Kay to arrive at the claimed 
	
Regarding claim 20, the combination Nakayama/Kay discloses wherein the surface includes a surface of a groove region (see corners between mold and suction portion), a surface of the suction holes, and a surface of the suction path with PTFE or PEEK.
Each of these surfaces would have been desirable to have PTFE anti-stick coatings thereon before the effective filing date because these are the surface interacting with the particulate matter resulting from the laser cutting of substrates/wafers.  These three (groove, suction hole surface, suction path surface) are regions where the particles resulting from the laser cutting would end up sticking to without a PTFE coating.  
To add the PTFE coating of Kay to the claimed surfaces would have yielded predictable results to one of ordinary skill in the art before the effective filing date and been desirable in Nakayama.
Therefore, it would have been obvious to one of ordinary skill in the art to coat the suction holes, groove region and the surface of the suction path of Nakayama with the PTFE non-stick layer of Kay to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selection of a known design for its intended use and PTFE was an art-recognized anti-stick/non-stick coating.  These are all locations where one of ordinary skill in the art would have expected particles resulting from laser cutting to stick under operation of the suction/vacuum.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (JP 2010/142891) and further in view of Spengler (US 2003/0030188).

Regarding claim 21, the Nakayama reference does not disclose wherein each of the one or more absorption holes is larger than each of the one or more suction holes.
See MPEP 2144 regarding the obviousness of the change in size or dimension of a component.  
To increase the size of the absorption holes relative to the one or more suction holes would have been a mere change in size or dimension of a component.
Spengler recognizes that the diameter of the hole portions may be altered.  See [0031].  Doing so had the benefit that it allowed for the film material to flow or being sucked into the vacuum holes/absorption holes more probably than the suction holes, where the probability corresponds to the suction flow rate ratio, which in turn depends on the suction pressures and cross-sectional areas.  This was desirable in Nakayama.
Therefore, it would have been obvious to one of ordinary skill in the art to alter the size of the absorption versus suction holes in the apparatus of Nakayama as in the apparatus of Spengler to arrive at the claimed invention before the effective filing date because doing so had the benefit that it prevented the film material from flowing or being sucked into the vacuum holes/absorption holes more probably than the suction holes.

Allowable Subject Matter
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indicating allowable subject matter: 
	Regarding claim 19, none of the cited prior art or any prior art available discloses:

	While addition of bumps necessarily changes the flow properties of the vacuum/suction in the method of operation of the directed work table/platform/stage for substrate processing/laser cutting, it would not have yielded a predictable result in the recited method to one of ordinary skill in the art before the effective filing date.
	Therefore, claim 19 is deemed allowable.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712